Citation Nr: 1003326	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO. 08-21 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for the cause of the 
Veteran's death.

2. Whether new and material evidence was received to reopen 
the claim for entitlement to service connection for 
hypertension, for accrued benefits purposes, and if so, 
whether the appellant is entitled to such accrued benefits. 

3. Whether new and material evidence was received to reopen 
the claim for entitlement to service connection for residuals 
of a left knee injury, for accrued benefits purposes, and if 
so, whether the appellant is entitled to such accrued 
benefits. 

4. Whether new and material evidence was received to reopen 
the claim for entitlement to service connection for back 
surgery, removal of a cyst, for accrued benefits purposes, 
and if so, whether the appellant is entitled to such accrued 
benefits. 

5. Whether new and material evidence was received to reopen 
the claim for entitlement to service connection for left leg 
pain, for accrued benefits purposes, and if so, whether the 
appellant is entitled to such accrued benefits. 


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran had active service from October 1956 through 
October 1958. He died in November 2005, and the Appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2006 and July 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO.



FINDINGS OF FACT

1. The last final decision related to the Veteran's claims 
for service connection for the left knee, left leg, 
hypertension, and residuals of removal of a cyst on his back 
was the Board's June 1992 decision denying all claims. 

2. At the time of his November 2005 death, the Veteran had an 
appeal pending as to the issue of whether new and material 
evidence was received to reopen the claims for service 
connection for the left knee, left leg, hypertension, and 
residuals of removal of a cyst on his back.

3. After the June 1992 denial and before the Veteran's 
November 2005 death, December 2002 and October 2005 private 
physician's reports were submitted, suggesting that the 
Veteran's currently diagnosed hypertension started during his 
active service.

4. The evidence of record does not show that it is as likely 
as not that the Veteran's post-service hypertension initially 
manifested during his active service.

5. After the June 1992 denial and before the Veteran's 
November 2005 death, there was no competent medical evidence 
submitted to suggest a post-service left knee disability 
existed that was related to service.

6. After the June 1992 denial and before the Veteran's 
November 2005 death, there was no competent medical evidence 
submitted to suggest that the Veteran had an in-service 
incurrence of disability related to his left leg. 

7. After the June 1992 denial and before the Veteran's 
November 2005 death, there was no competent medical evidence 
submitted to suggest a post-service disability related to 
excision of a cyst at the time of the Veteran's service.

CONCLUSIONS OF LAW

1. New and material evidence was submitted to reopen a claim 
for entitlement to service connection for hypertension, but 
the criteria for service connection are not met. 38 U.S.C.A. 
§§ 1131, 5108, 7104(b), 7105(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 3.303(a), 20.302 
(2009).

2. New and material evidence was not submitted to reopen the 
claim for entitlement to service connection for residuals of 
a left knee injury, for accrued benefits purposes. 38 
U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2009).

3. New and material evidence was not submitted to reopen the 
claim for entitlement to service connection for back surgery, 
removal of a cyst, for accrued benefits purposes. 38 U.S.C.A. 
§§ 5108, 7104(b), 7105(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2009).

4. New and material evidence was not submitted to reopen the 
claim for entitlement to service connection for left leg 
pain, for accrued benefits purposes. 
38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 3.160(d), 20.302 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hypertension

The Appellant is seeking to reopen the Veteran's claim for 
entitlement to service connection for hypertension, for 
accrued benefits purposes. Under 
38 U.S.C.A. § 5121(a) (West 2002), accrued benefits are 
defined as "periodic monetary benefits (other than insurance 
and servicemen's indemnity) under laws administered by the 
Secretary to which an individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death (hereinafter in this section and 
section 5122 of this title referred to as 'accrued benefits') 
and due and unpaid for a period not to exceed two years."  
Parenthetically, the Board notes that the law was recently 
amended to remove the two-year limitation on accrued 
benefits. See The Veterans Benefits Act of 2003, § 104, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003). 

Accrued benefits include those the Veteran was entitled to at 
the time of death under an existing rating or based on 
evidence in the file at the date of death. 
See 38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 
113 (1999); 
38 C.F.R. § 3.1000(a). Thus, the appellant can not furnish 
additional evidence that could be used to substantiate her 
claim, and VA can not develop additional evidence that would 
substantiate the claims of entitlement to accrued benefits. 
"Evidence in the file at date of death" means evidence in 
VA's possession on or before the date of the beneficiary's 
death, even if such evidence was not physically located in 
the VA claims folder on or before the date of death. 38 
C.F.R. § 3.1000(d)(4); 
Hayes v. Brown, 4 Vet. App. 353 (1993). Thus, the February 
2008 opinion by Dr. C. cannot be used in the analysis of this 
claim. Also, the Board notes that the Veteran's Social 
Security Disability records were deemed necessary by the 
Court during the Veteran's lifetime, but cannot be added to 
the record for the purpose of the accrued benefits claim. As 
such, this matter is being decided based upon the evidence of 
record as it was in November 2005.

The Veteran had a claim pending at the time of his death for 
service connection for hypertension. This was a claim to 
reopen the previously denied issue. The Board denied the 
claim in its October 2004 decision, which was then vacated by 
the Court of Appeals for Veterans Claims (Court) in September 
2005. Thus, at the time of his November 2005 death, this 
issue was again before the Board. The Appellant filed a 
timely claim for accrued benefits within one year of the 
Veteran's death. The claim was denied by the RO in the July 
2008 rating decision, and the Appellant perfected an appeal. 
The claim, for accrued benefits purposes, is now before the 
Board.

A claim that has been denied, and not appealed, will not be 
reopened and considered on the same factual basis. 38 
U.S.C.A. §§ 7104(b), 7105(c); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a). In this case, the 
Veteran submitted a statement in January 2003 attempting to 
reopen his claim for service connection for hypertension. The 
same claim was previously denied in a June 1992 Board 
decision. The Veteran did not appeal the Board decision, thus 
it became final.

The exception to the rule of finality provides that if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. New evidence means 
existing evidence not previously submitted to agency decision 
makers. Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate 
the claim. New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim. Evans v. Brown, 
9 Vet. App. 273 (1996). However, the specified bases for the 
last final disallowance must be considered in determining 
whether the newly submitted evidence is probative. Id. Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance. Id.

In this case, the claim was denied due to the absence of 
evidence during service showing manifestations of 
hypertension. See June 1992 Board decision. Since then,  
relevant evidence has been added to the claims folder. In 
particular, in December 2002, the Veteran's private 
cardiologist, Dr. M., submitted a statement. The doctor 
confirmed that he had treated the Veteran for coronary artery 
disease and noted that he had a "history of hypertension for 
many years, which probably began while he was in the 
service." Also, in October 2005, the Veteran's private 
internist, Dr. Y., also submitted a statement. He reviewed at 
least some of the Veteran's service treatment records and 
noted an elevated pressure reading in October 1958 and opined 
that the Veteran should be service connected for 
hypertension. 

While these records do not conclusively state based upon a 
review of the evidence of record at the time that it is at 
least as likely as not that the Veteran's hypertension 
initially manifested in service, they do address the basis of 
the last prior final decision with regard to the Veteran's 
claim. Both reports suggest that the Veteran's hypertension 
was causally connected to his period of active service. The 
evidence thereby relates to an unestablished fact necessary 
to substantiate the claim, and because this evidence was not 
in the claims folder at the time of the June 1992 Board 
decision, it is both new and material to the claim. 
Accordingly, the claim is reopened for accrued benefits 
purposes. 

Service Connection - Hypertension

For service connection, the record must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury. In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). See also Pond v. 
West, 12 Vet. App. 341, 346 (1999).

The Appellant contends that the Veteran's hypertension, which 
is clearly noted in the post-service treatment records, 
initially manifested during his active service. A review of 
the service treatment records shows only two measurements of 
the Veteran's blood pressure. At entrance, the October 1956 
examination report shows a reading of 140/68. At separation, 
the October 1958 examination report shows a reading of 
136/78. 

The first post-service notation of a problem is found in July 
1983 hospital records. The Veteran was admitted for three 
days due to chest pain and discharged with a diagnosis of 
coronary artery disease with unstable angina, hypertension, 
and a strong family history of heart disease. From this point 
on, throughout the claims folder, there is evidence of 
treatment of heart disease and hypertension.

In December 2002, Dr. M., the Veteran's private cardiologist, 
submitted a brief opinion stating that he treated the Veteran 
for coronary artery disease and that the Veteran "also had a 
history of hypertension for many years, which probably began 
when he was in service."  The doctor provided no basis for 
this opinion and did not note any service records reviewed in 
association with the opinion, which may suggest the basis. As 
such, this opinion is of little probative value in this 
analysis.

In October 2005, Dr. Y., the Veteran's private internist, 
submitted a narrative report pointing out that the Veteran 
had at least one elevated blood pressure reading noted in 
service (October 1956, 140/88), and that in December 1958, 
shortly following service, he was unable to donate blood due 
to his elevated pressure. There is no evidence in the record 
showing an inability to donate blood. The doctor also noted 
his suspicion that the Veteran had several elevated pressure 
readings during service, even if they were not recorded. The 
basis for this suspicion is unclear. The service treatment 
records were reviewed by the Board and there is no evidence 
of such elevated readings. Again, the Veteran's blood 
pressure seems to only have been measured twice during 
service. Dr. Y. went on to state that "there is no question 
as to the effects of hypertension on his arteries and 
heart." While the basis for Dr. Y's opinion is not evident 
in this report, it is clear that he was of the opinion that 
hypertension initially manifested itself in service and had 
an effect on the Veteran's arteries and heart. This 
conclusion, however, does not address whether it is as likely 
as not that the Veteran had a current diagnosis of 
hypertension that was causally connected to the one noted 
elevated blood pressure reading during service. Moreover, the 
Board notes that Dr. Y misconstrued the reading in service, 
stating that it was 140/88 instead of correctly noting that 
it was 140/68.  Moreover, the Board notes that the October 
1956 reading was noted on entrance into service.  Therefore, 
it could not logically form the basis for a conclusion that 
hypertension was incurred in service.  

In February 2008, the Appellant also submitted an opinion 
from Dr. C., the director of the Walker Recovery Center, Inc. 
The doctor identified himself as the Veteran's "family 
doctor for a number of years." He also noted the October 
1956 in-service blood pressure elevation and suggested that 
the Veteran's "hypertension continued throughout the rest of 
his life." The basis for the suggestion of continuity in the 
symptoms of hypertension is unclear. Again, the first 
subsequent notation of a blood pressure reading was in 
October 1958, and the next evidence in the record was nearly 
twenty-five years later, in 1983. A twenty-five year gap 
tends to suggest that the symptoms did not continue during 
that time. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in deciding a service connection claim).  

Moreover, the Board again notes that Dr. C's opinion appears 
to be based on the entrance examination.  If anything, an 
elevated reading on entrance would weigh against the claim.  

While the Veteran's physicians did provide opinions 
suggesting that he had a condition that initially manifested 
in service and continued throughout his life, they did not 
provide a basis for these opinions based upon a review of the 
record. Because the Board cannot further develop the evidence 
of record in an accrued benefits claim, a medical opinion 
cannot be ordered with regard to this claim. There is no 
additional evidence in the record addressing the etiology of 
the Veteran's hypertension. The evidence available does not 
establish that it is as likely as not that the Veteran's 
hypertension was incurred during his period of active 
service.

Because the bases of the opinions of record are not 
explained, and are not based upon a review of the complete 
record, they are of no probative value in the analysis. 
Because there is no opinion based upon a review of the 
complete record which supports the claim, the Board finds 
that a preponderance of the evidence is against the claim. 
Because the evidence here is not in equipoise, and, in fact, 
the absence of evidence to support the claim suggests that 
the preponderance of the evidence is against the appellant's 
claim, the benefit-of-the-doubt doctrine is not applicable. 
See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). There is simply 
no basis upon which to grant the claim.

New and Material Evidence - Left Knee, Back Surgery, Left Leg

Again, the Appellant is seeking to reopen the Veteran's 
claims for entitlement to service connection for accrued 
benefits purposes. Under 38 U.S.C.A. § 5121(a) (West 2002), 
accrued benefits are defined as "periodic monetary benefits 
(other than insurance and servicemen's indemnity) under laws 
administered by the Secretary to which an individual was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at date of death 
(hereinafter in this section and section 5122 of this title 
referred to as 'accrued benefits') and due and unpaid for a 
period not to exceed two years."  Parenthetically, the Board 
notes that the law was recently amended to remove the two-
year limitation on accrued benefits. See The Veterans 
Benefits Act of 2003, § 104, Pub. L. No. 108-183, 
117 Stat. 2651 (Dec. 16, 2003). 

Accrued benefits include those the Veteran was entitled to at 
the time of death under an existing rating or based on 
evidence in the file at the date of death. 
See 38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 
113 (1999); 
38 C.F.R. § 3.1000(a). Thus, the appellant can not furnish 
additional evidence that could be used to substantiate her 
claim, and VA can not develop additional evidence that would 
substantiate the claims of entitlement to accrued benefits. 
"Evidence in the file at date of death" means evidence in 
VA's possession on or before the date of the beneficiary's 
death, even if such evidence was not physically located in 
the VA claims folder on or before the date of death. 38 
C.F.R. § 3.1000(d)(4); 
Hayes v. Brown, 4 Vet. App. 353 (1993). Thus, the Board notes 
that the Veteran's Social Security Disability records were 
deemed necessary by the Court during the Veteran's lifetime, 
but cannot be added to the record for the purpose of the 
accrued benefits claim. As such, this matter is being decided 
based upon the evidence of record as it was in November 2005.

The Veteran had a claim pending at the time of his death for 
service connection for his left knee, back surgery, and left 
leg. These claims were to reopen these previously denied 
issues. The Board denied the claims in its October 2004 
decision, which was later vacated by the Court of Appeals for 
Veterans Claims (Court) in September 2005. Thus, at the time 
of his November 2005 death, these issues were again before 
the Board. The Appellant filed a timely claim for accrued 
benefits within one year of the Veteran's death. The claims 
were denied by the RO in the July 2008 rating decision, and 
the Appellant perfected an appeal. These claims, for accrued 
benefits purposes, are now before the Board.

A claim that has been denied, and not appealed, will not be 
reopened and considered on the same factual basis. 38 
U.S.C.A. §§ 7104(b), 7105(c); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a). In this case, the 
Veteran submitted a statement in January 2003 attempting to 
reopen these claims. The same claims were previously denied 
in a June 1992 Board decision. The Veteran did not appeal the 
Board decision, thus it became final.

The exception to the rule of finality provides that if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. New evidence means 
existing evidence not previously submitted to agency decision 
makers. Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate 
the claim. New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim. Evans v. Brown, 
9 Vet. App. 273 (1996). However, the specified bases for the 
last final disallowance must be considered in determining 
whether the newly submitted evidence is probative. Id. Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance. Id.

In this case, the claims were denied due to the absence of 
evidence during service showing manifestations of a left leg 
disorder, and due to the absence of post-service evidence 
showing residuals of an in-service left knee injury or 
residuals of removal of a cyst on the Veteran's back. See 
June 1992 Board decision. Since then, no relevant evidence 
has been added to the claims folder. In particular, the 
private evidence shows many years of treatment related to the 
Veteran's heart disorder, discussed above. The claims folder 
is, however, devoid of evidence relating any left leg or left 
knee disability, or the residuals of removal of a cyst on the 
back to service. The records in the claims folder between 
June 1992 and November 2005 simply do not address these 
issues. The private and VA outpatient records were reviewed 
in full and none provide a basis for reopening these claims. 

Because no evidence that is either new or material to the 
left leg, left knee, or back claims was submitted between the 
date of the June 1992 Board decision and the Veteran's 
November 2005 death, there is no basis upon which to reopen 
these claims for accrued benefits purposes. The Appellants 
claims in this regard are, therefore, denied.

Notice and Assistance

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied. See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b). A letter from the RO dated in 
October 2006 provided the appellant with an explanation of 
the type of evidence necessary to substantiate her claims, 
and an explanation of what evidence was to be provided by her 
and what evidence the VA would attempt to obtain on her 
behalf. The Board notes that the RO failed to call attention 
to Kent v. Nicholson, 
20 Vet. App. 1 (2006), which addresses notice requirements 
specific to new and material claims. However, because with 
accrued benefits claims no additional evidence may be added 
to the record, the Board finds that deciding these claims 
without the benefit of Kent notice, is not prejudicial to the 
appellant. Essentially, under Kent, the appellant must be 
apprised as to the requirements both of the underlying 
service connection claim and the definitions of new and 
material evidence. Kent further requires that the notice 
inform the Veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim. Again, while the Board concedes that the notice 
letter of record does not meet the requirements of Kent, any 
remand under Kent is not necessary because no additional 
evidence may be added to the claims folder with regard to 
these claims. VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

Regarding the duty to assist, accrued benefits claims are 
decided based on the evidence of record when the Veteran 
died. 38 C.F.R. § 3.1000(d)(4). Hence, there is nothing 
further for VA to do to assist the appellant. VA's notice and 
assistance obligations are met. The appellant is not 
prejudiced by the Board's proceeding with appellate review.


ORDER

New and material evidence was submitted to reopen the 
Veteran's claim for service connection for hypertension, but 
entitlement to service connection for hypertension, for 
accrued benefits purposes, is denied.

New and material evidence was not received to reopen the 
claim for entitlement to service connection for residuals of 
a left knee injury, for accrued benefits purposes. 

New and material evidence was not received to reopen the 
claim for entitlement to service connection for back surgery, 
removal of a cyst, for accrued benefits purposes. 

New and material evidence was not received to reopen the 
claim for entitlement to service connection for left leg 
pain, for accrued benefits purposes.






REMAND

The appellant is seeking to establish service connection for 
the cause of the Veteran's death. He died in November 2005 at 
the age of 66. The immediate cause of death was end stage 
heart failure due to ischemic cardiomyopathy. 
See November 2005 Certificate of Death. The appellant 
contends that this fatal heart condition initially manifested 
itself by way of hypertension first shown in service. 

In order to establish service connection for the cause of the 
Veteran's death, the medical evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death. 
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2009). In 
this case, the Veteran did not have any service connected 
disabilities during his lifetime, but the Appellant contends 
that symptoms of his ultimately fatal illness were initially 
shown in service. A contributory cause of death is inherently 
one not related to the principal cause. In determining 
whether the disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; or that it aided or lent assistance 
to the production of death. It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection. 38 C.F.R. § 
3.312(c)(1) (2009); 
see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran, including, 
particularly, autopsy reports. 38 C.F.R. § 3.312(a) (2009). 

Again, in this case, the appellant contends that her 
husband's fatal heart disease was caused by elevated blood 
pressure readings, initially noted in service. In support of 
her contentions, the Appellant points to several opinions 
provided by the Veteran's private treating physicians. 

In December 2002, Dr. M., the Veteran's private cardiologist, 
submitted a brief opinion stating that he treated the Veteran 
for coronary artery disease and that the Veteran "also had a 
history of hypertension for many years, which probably began 
when he was in service."  The doctor provided no  basis for 
this opinion and did not note any service records reviewed in 
association with the opinion, which may suggest the basis. As 
such, this opinion is of little probative value in this 
analysis, although it does marginally support the Appellant's 
contention.

In October 2005, Dr. Y., the Veteran's private internist, 
submitted a narrative report pointing out that the Veteran 
had at least one elevated blood pressure reading noted in 
service (October 1956, 140/88 [sic]), and that in December 
1958, shortly following service, he was unable to donate 
blood due to his elevated pressure. The doctor also noted his 
suspicion that the Veteran had several elevated pressure 
readings during service, even if they were not recorded. Dr. 
Y. went on to state that "there is no question as to the 
effects of hypertension on his arteries and heart." While 
the basis for Dr. Y's opinion is not evident in this report, 
it is clear that he was of the opinion that hypertension 
initially manifested itself in service and had an effect on 
the Veteran's arteries and heart. This conclusion, however, 
does not answer whether the Veteran's ultimately fatal heart 
failure and ischemic cardiomyopathy were related to his 
service, including any elevated blood pressure readings 
during such service.

In February 2008, the Appellant also submitted an opinion 
from Dr. C., the director of the Walker Recovery Center, Inc. 
The doctor identified himself as the Veteran's "family 
doctor for a number of years." He also noted the October 
1956 in-service blood pressure elevation and suggested that 
the Veteran's "hypertension continued throughout the rest of 
his life." Dr. C. went on to say that hypertension is the 
primary etiology for the Veteran's fatal end stage heart 
failure due to ischemic cardiomyopathy. The doctor provided 
no basis for these conclusions, however, and did not note any 
records to corroborate the conclusion that the Veteran had  
hypertension in service, which continued throughout his life 
and ultimately caused the end stage heart failure and 
ischemic cardiomyopathy that proved fatal.

Because the Veteran's physicians have provided opinions 
suggesting that he had a condition that initially manifested 
in service, continued throughout his life, and ultimately 
caused his death, but have not provided a basis for this 
opinion based upon a review of the record, the Board finds 
that a medical opinion is necessary in this case. VA will 
obtain a medical opinion based upon a review of the evidence 
of record if it determines it is necessary to decide the 
claim. 38 C.F.R. § 3.159(c)(4) (2009). In this case, such an 
opinion is necessary because there is evidence supporting the 
claim, but not sufficient to grant the claim at this time. 
The matter must, therefore, be remanded for an opinion.

The Board also notes that in May 2005, the Veteran's 
representative informed VA that the Veteran was receiving 
Social Security Disability benefits. Under 
38 C.F.R. § 3.159(c)(2), VA must obtain all relevant records 
from any Federal agency, including the Social Security 
Administration (SSA). In this case, the SSA records 
potentially contain evidence of treatment for his heart 
disability, which may be useful in the adjudication of this 
claim. As such, on remand, the RO should also obtain all 
relevant, non-duplicative SSA records and associate them with 
the claims folder.

Finally, the Court has held that the VCAA notice in a cause 
of death case must be tailored to the specific requirements 
of this type of claim. Specifically, it was determined that 
the notice must include: (1) a statement of the conditions, 
if any, for which a Veteran was service-connected at the time 
of his death; (2) an explanation of the evidence and 
information required to substantiate a cause of death claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a cause of death claim based on a condition not 
yet service-connected. See Hupp v. Nicholson, 21 Vet. App. 
342 (2007). On remand, the RO should also make sure that the 
notice requirements are met in this case.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the Appellant under 38 C.F.R. 
§ 3.159(b), including issuing notice that 
is fully compliant with the Court's 
decision in 
Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

2. Ensure that VA has met its duty to 
assist the Appellant under 38 C.F.R. 
§ 3.159(c)(2) by obtaining all relevant, 
non-duplicative records from the Social 
Security Administration. Associate all 
records obtained with the claims folder. 
If there are no such records, associate 
the negative response from the SSA with 
the claims folder.

3. Once the above development takes place, 
obtain a medical opinion. The medical 
examiner rendering the opinion should 
review the complete record and provide an 
opinion as to whether the Veteran's cause 
of death initially manifested itself 
during his period of active service. In 
particular, the examiner should note the 
blood pressure readings during service and 
provide an opinion as to whether these 
were the first signs of the ultimately 
fatal heart disability. The examiner is 
asked to also discuss the December 2002, 
October 2005, and February 2008, private 
physician opinions.

4. Readjudicate the Appellant's claim. If 
the benefits sought on appeal remain 
denied, the Appellant and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


